Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Claims 8, 9, 11, 13, 16, 22, and 23 are cancelled and Claims 25-27 are newly added.  Claims 1-7, 10, 12, 14, 15, 17-21 and 24-27 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a body portion extending circumferentially about an axis by more than 180 degrees must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Here, the specification does not appear to support an additional figure showing such a feature.  (See discussion below)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21, 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19, 25 and 27 both recite similar phrase at issue here.  The following discussion is for Claim 19 but also applies to Claims 25 and 27.
Claim 19 recites “a body extending circumferentially about an axis by more than 180 degrees.”  The issue here is that the specification and figures appear to only support a body that extends circumferentially about an axis by 180 degrees.  The phrase “extending circumferentially” is the real issue because that would mean if the body truly extended circumferentially more than 180 degrees, then the ends of the body would extend along a circular path as they continue to extend circumferentially about the axis.  The ends themselves would then extend on a converging path, which does not appear to be discussed or shown in the figures.   
Applicant states that support for the amendment can be found in at least Figure 4.  This is problematic for at least two reasons.  First, Figure 4 is a perspective view and does not clearly show a side view with the body extending circumferentially more than 180 degrees.  Second, the description of Figure 4 is also silent with regards to the body extending circumferentially more than 180 degrees.  The other embodiments of the disclosed invention also do not support a circumferential extension of the body (the body extending in a circular path) by more than 180 degrees.
Figures 1 and 2 (showing a different and unclaimed embodiment) are the closest representations to side views.  Here, at best, they appear to disclose a body portion that extends circumferentially about an axis by substantially 180 degrees, at which point the body extends tangentially away from the axis along a path such that the ends of the body extend substantially parallel to one another. 
Assuming arguendo that the specification and figures did properly disclose and show a body that extended circumferentially by more than 180 degrees, such a feature is disclosed and taught by DE 227.  See Annotated Fig. B where the body extends circumferentially by more than 180 degrees such that the tangential ends of the body converge together.   
Examiner suggests Applicant remove the amended language at issue.  
The remaining dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,241,221 to Russell (Russell).

    PNG
    media_image1.png
    656
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    642
    media_image2.png
    Greyscale

Regarding Claim 1:  Russell discloses a support structure for supporting a cable, the support structure comprising: a body portion (See Annotated Fig. A1) extending circumferentially about an axis, the body portion comprising: a first wall (See Annotated Fig. A1) having a first surface (See Annotated Fig. A1) and a second surface (See Annotated Fig. A1); a second wall (See Annotated Fig. A1) having a first surface (See Annotated Fig. A1) and a second surface (See Annotated Fig. A1), wherein the second surface of the second wall extends substantially parallel (See Annotated Fig. A1) to the second surface of the first wall; and a third wall (See Annotated Fig. A1) coupled between the first wall and the second wall and having a first surface (See Annotated Fig. A1), the first surface of the first wall, the first surface of the second wall, and the first surface of the third wall defining an opening (See Annotated Fig. A1) extending along a circumferential length of the body portion, the body portion configured to receive the cable within the opening, wherein a width (See Annotated Fig. A2) of the opening, measured between the first wall and the second wall, continuously varies (See Annotated Fig. A2) from a top (See Annotated Fig. A2) of the first wall to a bottom of the opening; a first end (See Annotated Fig. A); and a second end (See Annotated Fig. A), wherein: the first wall, the second wall, and the third wall extend between the first end and the second end, and the first end is spaced apart from the second end; and a first retention structure (See Annotated Fig. A1) coupled to the first wall, the first retention structure movable between a first orientation (See Annotated Fig. A2), in which the first retention structure extends substantially perpendicular to the third wall, and a second orientation (See Annotated Fig. A2), in which the first retention structure extends substantially parallel to the third wall, the first retention structure configured to retain the cable within the opening when the first retention structure is in the second orientation.
Regarding Claim 2:  Russell discloses a support structure of claim 1, wherein, in the first orientation (See Annotated Fig. A2), the first retention structure extends substantially parallel with the first wall.
Regarding Claim 3:  Russell discloses a support structure of claim 1, wherein, in the second orientation (See Annotated Fig. A2), the first retention structure extends substantially perpendicular to the first wall.
Regarding Claim 4:  Russell discloses a support structure of claim 1, comprising a second retention structure (See Annotated Fig. A1) coupled to the second wall, the second retention structure movable between a third orientation (See Annotated Fig. A2), in which the second retention structure extends substantially perpendicular to the third wall, and a fourth orientation (See Annotated Fig. A2), in which the second retention structure extends substantially parallel to the third wall, the second retention structure configured to retain the cable within the opening when the second retention structure is in the fourth orientation.
Regarding Claim 6:  Russell discloses a support structure of claim 4, wherein: the first wall (See Annotated Fig. A1) is spaced apart from the second wall (See Annotated Fig. A1) by a first distance (see space between walls in the cross-sectional view of Annotated Fig. A2), and when the first retention structure is in the first orientation and the second retention structure is in the third orientation, the first retention structure is spaced apart from the second retention structure by a second distance greater than or equal to the first distance (See generally Annotated Fig. A2).
Regarding Claim 10:  Russell discloses a support structure of claim 1, wherein the first retention structure (See Annotated Fig. A1) is integrally formed with the first wall.
Regarding Claim 12:  Russell discloses a support structure of claim 1, wherein: the third wall (See Annotated Fig. A1) defines an inner radial side of the body portion, and the opening (See Annotated Fig. A1) borders an outer radial side of the body portion.
Regarding Claim 19:  Russell discloses a support structure for supporting a cable, the support structure comprising: a body portion (See Annotated Fig. A) extending circumferentially about an axis, the body portion comprising: a first wall (See Annotated Fig. A); a second wall (See Annotated Fig. A) extending substantially parallel to the first wall; and a third wall (See Annotated Fig. A) coupled between the first wall and the second wall, the first wall, the second wall, and the third wall defining an opening (See Annotated Fig. A) extending along a circumferential length of the body portion, the body portion configured to receive the cable within the opening; a first end (See Annotated Fig. A); and a second end (See Annotated Fig. A), wherein: the first wall, the second wall, and the third wall extend between the first end and the second end, and the first end is spaced apart from the second end; and a first retention structure (See Annotated Fig. A) selectively movable between a first orientation (See Annotated Fig. A) and a second orientation (See Annotated Fig. A) to selectively retain the cable in the opening.
Regarding Claim 20:  Russell discloses a support structure of claim 19, wherein the cable is only retained in the opening when the first retention structure is in the second orientation (See Annotated Fig. A2).
Claim(s) 14, 15, 17, 18 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 944227 (DE 227).

    PNG
    media_image3.png
    991
    588
    media_image3.png
    Greyscale
 


    PNG
    media_image4.png
    267
    648
    media_image4.png
    Greyscale

Regarding Claim 14:  DE 227 discloses a support structure for supporting a cable, the support structure comprising: a body portion (See Annotated Fig. B) extending circumferentially about an axis, the body portion comprising: a first wall (See Annotated Fig. B); a second wall (See Annotated Fig. B) extending substantially parallel to the first wall; and a third wall (See Annotated Fig. B) coupled between the first wall and the second wall, wherein: the first wall, the second wall, and the third wall define an opening (See Annotated Fig. B) extending along a circumferential length of the body portion, the body portion is configured to receive the cable within the opening, a surface of the first wall facing the opening is planar (See Annotated Fig. B), a surface of the second wall facing the opening is planar (See Annotated Fig. B), and a surface of the third wall facing the opening is non-planar (See Annotated Fig. B); and a first retention structure (See Annotated Fig. B) coupled to the first wall and configured to retain the cable within the opening, wherein, in a direction of the circumferential length of the body portion, the first retention structure comprises a first planar surface (See Annotated Fig. C), a second planar surface (See Annotated Fig. C), and a third non-planar surface (See Annotated Fig. C – See also the arcuate shape better shown in Annotated Fig. B) extending between the first planar surface and the second planar surface.
Regarding the amended language, see the discussion below in the Response To Amendments section.
Regarding Claim 15:  DE 227 discloses a support structure of claim 14, wherein the first retention structure is movable between a first orientation (See Annotated Fig. B), in which the cable is not retained by the first retention structure, and a second orientation (See Annotated Fig. B), in which the cable is retained by the first retention structure.
Regarding Claim 17:  DE 227 discloses a support structure wherein the first retention structure (See Annotated Fig. B) is integrally formed with the first wall (See Annotated Fig. B).
Regarding Claim 18:  DE 227 discloses a support structure wherein: the third wall defines an inner radial side (See Annotated Fig. B) of the body portion, and the opening (See Annotated Fig. B) borders an outer radial side of the body portion.
Regarding Claim 27:  De 227 discloses a support structure of Claim 14 wherein the body portion (See Annotated Fig. B) extends circumferentially about the axis by more than 180 degrees.  (See generally Annotated Fig. B)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of DE 227.
Regarding Claim 5:  Russell does not disclose the first and second retention members having axes that are substantially parallel in the second and fourth orientation.  However, DE 227 teaches wherein the first retention structure (See Annotated Fig. B) extends along a first retention structure axis (See Annotated Fig. B and the direction the retention structure is extending) when the first retention structure is in the second orientation, the second retention structure extends along a second retention structure axis (See Annotated Fig. B and the direction the retention structure is extending) when the second retention structure is in the fourth orientation, and the first retention structure axis and the second retention structure axis are substantially parallel (See Annotated Fig. C).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Russell by using first and second retention structures similar to that taught by DE 227 to lock the rope or cable to the device in such a way to prevent pinching and over-compression of the rope or cable.
Regarding Claim 7:  Russell does not disclose the first and second retention members being co-planar in the second and fourth orientations.  However, DE 227 teaches wherein when the first retention structure (See Annotated Fig. B) is in the second orientation and the second retention structure (See Annotated Fig. B) is in the fourth orientation, the first retention structure is co-planar (See Annotated Fig. C) with the second retention structure.
Regarding Claim 26:  Russell does not disclose a surface of the first retention structure facing the cable when the first retention structure is in the second orientation is planar.  However, DE 227 teaches a first retention structure (See Annotated Fig. B) facing the cable when the first retention structure is in the second orientation is planar.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Russell by using first and second retention structures similar to that taught by DE 227 to lock the rope or cable to the device in such a way to prevent pinching and over-compression of the rope or cable.
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of US Patent No. 2,100,569 to Russell (Russell 569).
Regarding Claim 19:  Russell discloses a support structure for supporting a cable, the support structure comprising: a body portion (See Annotated Fig. A1) extending circumferentially about an axis . . . the body portion comprising: a first wall (See Annotated Fig. A1); a second wall (See Annotated Fig. A1) extending substantially parallel to the first wall; and a third wall (See Annotated Fig. A1) coupled between the first wall and the second wall, the first wall, the second wall, and the third wall defining an opening (See Annotated Fig. A1) extending along a circumferential length of the body portion, the body portion configured to receive the cable within the opening; a first end (See Annotated Fig. A1); and a second end (See Annotated Fig. A1), wherein: the first wall, the second wall, and the third wall extend between the first end and the second end, and the first end is spaced apart from the second end; and a first retention structure (See Annotated Fig. A1) selectively movable between a first orientation (See Annotated Fig. A2) and a second orientation (See Annotated Fig. A2) to selectively retain the cable in the opening.
Notably, Russell does not disclose the body portion extending about the axis by more than 180 degrees.  However, Russell 569 teaches a body portion that extends about an axis by more than 180 degrees.  (See Figure 6 of Russell 569).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Russell by using a body portion extending similarly to that taught by Russell 569 to provide additional stability to the connection of the elongated member and the thimble.
Regarding Claim 20:  Russell discloses a support structure of claim 19, wherein the cable is only retained in the opening when the first retention structure is in the second orientation (See Annotated Fig. A2).
Regarding Claim 25:  Russell does not disclose the body portion extending about the axis by more than 180 degrees.  However, Russell 569 teaches a body portion that extends about an axis by more than 180 degrees.  (See Figure 6 of Russell 569).  
Claim(s) 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Russell 569 and in further view of DE 227.
Regarding Claim 21 and 24:  Neither Russell nor Russell 569 discloses wherein, in a direction of the circumferential length of the body portion the first retention structure comprises a first planar surface, a second planar surface and a third non-planar surface extending between the first and second planar surfaces.  However, DE 227 teaches wherein, in a direction of the circumferential length of the body portion the first retention structure comprises a first planar surface (See Annotated Fig. B), a second planar surface (See Annotated Fig. B) and a third non-planar surface (See Annotated Fig. B) extending between the first and second planar surfaces.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Russell in view of Russell 569 by using first and second retention structures similar to that taught by DE 227 to lock the rope or cable to the device in such a way to prevent pinching and over-compression of the rope or cable.
Response to Amendment
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
Regarding Claim 1:  Applicant argues that the width of the opening is constant from the top of the alleged first wall for a certain distance.  Examiner is not persuaded in believing that the claim language distinguishes over the prior art.  Here’s why.  
First, Claim 1 as amended recites “wherein a width of the opening, measured between the first wall and the second wall, continuously varies from a top of the first wall to a bottom of the opening.”  It is very important to note, that the cross-sectional figure in Annotated Fig. A (Figure 3 of Russell) is actually a cross-section that includes the retention structure and is shown to be cut along line 3-3 shown in Figure 1.  The “top of the wall” is different than “the top of the retention structure.”  Claim 1 states that “the retention structure is coupled to the first wall” and therefore the “top of the wall” would not include the top of the retention structure.  
The u-shape part of Figure 3 where the width is constant is the width between the two retention structures, rather than the width between first wall and the second wall.  The top of the wall is further down where the width between the first wall and the second wall continuously varies.  Examiner has attempted to show this all in the new Annotated Figures A1 and A2.  
Regarding Claim 14, Applicant argues that the third non-planar surface (as indicated in Annotated Fig. C) is not non-planar and does not extend between the first and second planar surfaces.  Examiner disagrees.
First, a source of confusion here is due in part to the lack of reference characters in the Figures and in the specification which identify the planar and non-planar surfaces of the retention structures in the embodiment claimed.  Second, the first outer surface of DE 227 is the outwardly facing surface of element 13 shown in Figures 1 and 4 of DE 227.  The second planar surface is being interpreted as the opposite side of element 13, namely the inwardly facing inner surface of element 13 that is also planar.  The third non-planar surface is being interpreted as the surface that defines the edge or thickness of element 13.  As seen in Figure 1 of DE 227, element 13 has a curved shape which means that surface that defines the edge (the thickness between the outer surface of element 13 and the inner surface of element 13) is also curved, i.e. non-planar.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2100569.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632